DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Domanski et al, US Patent Application Publication 20120156402 in view of Yadgard, US Patent Application Publication 20180368590.
Regarding claim 1, Domanski teaches frame comprising: a substrate 10 having a front surface (figure 4), a rear surface (figure 5), an upper edge, a lower edge and a pair of opposing side edges; the substrate defining a thickness between the front surface and the rear surface; first cutout 408 and second cutout 404 in the rear surface, the cutouts 408 and 404 extending from the upper edge to the lower edge to form a pair of hinges in the substrate, the first and second cutouts 408 and 404 are spaced apart at about twice the thickness of the substrate. (See figure 6B);the cutouts 408 and 404 are V-shaped at an angle of about 90 degrees each; the cutouts 408 and 404 dividing the substrate into a main substrate portion 402 adjacent the second cutout 404, an intermediate portion 406 between the cutouts, and a fold portion 410 extending from the 
Domanski does not teach a magnet disposed on the front surface of the substrate.

    PNG
    media_image1.png
    357
    481
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    419
    700
    media_image2.png
    Greyscale

Yadgard teaches a picture frame 80 comprising sides 82, 84, 86 and 88 and at least one magnet 93, 95, 97 and 99 disposed on the outer surface each side 82, 84, 86 and 88 and capable of aligning and attracting an associated magnet on another of the secondary frames 14, 16, 18, 20to form the upright display system. Yadgard teaches a plurality of magnet channels defined in the outer/exterior surface of each side of the frame, wherein a magnet disposed in each magnet channel. Yadgard teaches each of magnets 93, 95, 97, 99, 130, 132, 134 and 136 is flush with the outer surfaces of respective sides 86, 82, 88, 84, 122, 124, 126 and 128 which implies the outer surface of each side of the frame inherently comprises a recess/channel to accommodate the magnets. (See ¶0046 and figures 5-7).


    PNG
    media_image3.png
    457
    397
    media_image3.png
    Greyscale

It would have been obvious to one having ordinary skills in the art before the effective filing date of the claimed invention to construct the frame taught by Domanski with magnets on the exterior surface of each side as taught by Yadgard to provide a means to selectively attach a secondary frame to the primary frame to create a modular picture frame system. In addition, it would have been obvious to one having ordinary skills in the art before the effective filing date of the claimed invention to construct the frame taught by Domanski with magnets recessed within a channel on the exterior surface of each side as taught by Yadgard to provide a means such that the magnets are flush with the exterior surface of the frame so that the frames will connect with one another without any space between the frames.

	Yadgard teaches a picture frame 80 comprising sides 82, 84, 86 and 88 and at least one magnet 93, 95, 97 and 99 disposed on the outer/exterior surface each side 82, 84, 86 and 88 and capable of aligning and attracting an associated magnet on another of the secondary frames 14, 16, 18, 20to form the upright display system.
It would have been obvious to one having ordinary skills in the art before the effective filing date of the claimed invention to construct the frame taught by Domanski with magnets one the outer/exterior surface of each side as taught by Yadgard to .
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Domanski et al, US Patent Application Publication 20120156402 in view of Yadgard, US Patent Application Publication 20180368590 and Peterson, US Patent Application Publication 20150231521.
Regarding claim 20, Domanski teaches frame comprising: a substrate 10 having a front surface (figure 4), a rear surface (figure 5), an upper edge, a lower edge, a pair of opposing side edges and printed graphic on the front surface. (See ¶0005-007, 0023 and 0029). Domanski further teaches first V-shaped cutout 408 and a second V-shaped cutout 404 in the rear surface to form a pair of parallel hinges in the substrate; the cutouts 408 and 404 dividing the substrate into a main substrate portion 402 adjacent the second cutout 404, an intermediate portion 406 between the cutouts, and a fold portion 410 extending from the first cutout 410 to a side edge of the substrate. The substrate is folded about the hinges such that the rear surface of the fold portion 410 abuts the rear surface of the main portion 402. An adhesive (¶0029) is applied between the rear surface of the fold portion 410 and the rear surface of the main portion 402. Domanski teaches printed graphic on the front surface. (See ¶0005-007, 0023 and 0029).
Domanski does not teach a magnet disposed on the front surface of the substrate or the standing a first and second substrate on a ground surface.
Yadgard teaches a picture frame 80 comprising sides 82, 84, 86 and 88 and at least one magnet 93, 95, 97 and 99 disposed on the outer surface each side 82, 84, 86 
Peterson teaches a magnetic construction toy comprising a plurality of panels which may be combined to form three dimensional structures, such as houses, buildings, enclosures, etc., or a planar backdrop scenery, for imaginative play. Each panel contains at least two parallel faces, at least three edges and magnets embedded in the edges. The magnets of adjacent panels are attracted to one another to form a modular structure which can stand on a ground surface with the bottom edges of the substrates facing the ground surface. (Figure 1).

    PNG
    media_image4.png
    313
    399
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    350
    432
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    125
    428
    media_image6.png
    Greyscale

It would have been obvious to one having ordinary skills in the art before the effective filing date of the claimed invention to construct the frame taught by Domanski with magnets on the exterior surface of each side as taught by Yadgard to provide a means to selectively attach a secondary frame to the primary frame to create a modular picture frame system. In addition, it would have been obvious to one having ordinary skills in the art before the effective filing date of the claimed invention to stand the attached/modular structure taught by Domanski and Yadgard on the ground as taught by Peterson as conventional support surface.
.

Allowable Subject Matter
Claims 9-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The prior art of record does not teach or suggest a display panel comprising v-shaped cutout forming hinges to define a main, intermediate and fold portion, wherein the intermediate and fold portion are folded such that the fold portion abut and adhesively secured between rear surface of the main portion and a magnet disposed in a magnet channel in the front surface of one of the fold and intermediate portions and further comprising an adhesive disposed over the at least one magnet.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 18 and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSANDRA DAVIS whose telephone number is (571)272-6642.  The examiner can normally be reached on Monday-Friday 8:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 571-272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CASSANDRA DAVIS/Primary Examiner, Art Unit 3631